434 F.2d 1041
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TONKAWA REFINING COMPANY, Respondent.
No. 111-70.
United States Court of Appeals, Tenth Circuit.
December 22, 1970.

On Application for Enforcment of an Order of the National Labor Relations Board.
Lynn D. Poole, Washington, D. C. (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Leonard M. Wagman, Washington, D. C., on the brief) for petitioner.
John Cosmic, Amarillo, Tex., for respondent.
Before LEWIS, Chief Judge, PHILLIPS and JOHNSEN,* Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board seeks enforcement of its remedial order premised on a finding that respondent violated section 8(a) (1) of the National Labor Relations Act by announcing and granting wage increases in order to induce employees to reject the designation of a union as a bargaining agent in a pending representation election. The Board Decision and Order is found at 175 NLRB No. 102. From our review of the record we conclude that substantial evidence supports the Board finding and hold that its remedial order is not abusively broad.


2
Enforcement will be granted.



Notes:


*
 Of the Eighth Circuit, sitting by designation